         Case 4:20-cv-05640-YGR Document 186 Filed 12/14/20 Page 1 of 9


 1   RACHELE R. BYRD (190634)                         PAUL J. RIEHLE (SBN 115199)
     BRITTANY N. DEJONG (258766)                      paul.riehle@faegredrinker.com
 2   WOLF HALDENSTEIN ADLER                           FAEGRE DRINKER BIDDLE &
     FREEMAN & HERZ LLP                               REATH LLP
 3   750 B Street, Suite 1820                         Four Embarcadero Center, 27th Floor
     San Diego, CA 92101                              San Francisco, CA 94111
 4   Telephone: 619/239-4599                          Telephone: (415) 591-7500
     Facsimile: 619/234-4599                          Facsimile: (415) 591-7510
 5   byrd@whafh.com
     dejong@whafh.com                                 CHRISTINE A. VARNEY (pro hac vice)
 6                                                    cvarney@cravath.com
     MARK C. RIFKIN (pro hac vice)                    KATHERINE B. FORREST (pro hac
 7   MATTHEW M. GUINEY (pro hac vice)                 vice)
     WOLF HALDENSTEIN ADLER                           kforrest@cravarth.com
 8   FREEMAN & HERZ LLP                               GARY A. BORNSTEIN (pro hac vice)
     270 Madison Avenue                               gbornstein@cravarth.com
 9   New York, NY 10016                               YONATAN EVEN (pro hac vice)
     Telephone: 212/545-4600                          yeven@cravath.com
10   Facsimile: 212/545-4677                          LAUREN A. MOSKOWITZ (pro hac
     rifkin@whafh.com                                 vice)
11   guiney@whafh.com                                 lmoskowitz@cravath.com
                                                      M. BRENT BYARS (pro hac vice)
12   Interim Class Counsel for the                    mbyars@cravath.com
     Consumer Plaintiffs                              CRAVATH, SWAINE & MOORE LLP
13                                                    825 Eighth Avenue
     STEVE W. BERMAN (pro hac vice)                   New York, New York 10019
14   ROBERT F. LOPEZ (pro hac vice)                   Telephone: (212) 474-1000
     HAGENS BERMAN SOBOL                              Facsimile: (212) 474-3700
15   SHAPIRO LLP
     1301 Second Ave., Suite 2000                     Attorneys for Plaintiff Epic Games, Inc.
16   Seattle, WA 98101
     Telephone: (206) 623-7292                        THEODORE J. BOUTROUS JR. (SBN
17   Facsimile: (206) 623-0594                        132099)
     steve@hbsslaw.com                                tboutrous@gibsondunn.com
18   robl@hbsslaw.com                                 RICHARD J. DOREN (SBN 124666)
                                                      rdoren@gibsondunn.com
19   SHANA E. SCARLETT (SBN 217895)                   DANIEL G. SWANSON (SBN 116556)
     BENJAMIN J. SIEGEL (SBN 256260)                  dswanson@gibsondunn.com
20   HAGENS BERMAN SOBOL                              JAY P. SRINIVASAN (SBN 181471)
     SHAPIRO LLP                                      jsrinivasan@gibsondunn.com
     715 Hearst Avenue, Suite 202C                    GIBSON, DUNN & CRUTCHER LLP
21   Berkeley, CA 94710                               333 South Grand Avenue
22   Telephone: (510) 725-3000                        Los Angeles, CA 90071-3197
     Facsimile: (510) 725-3001                        Telephone: 213.229.7000
     shanas@hbsslaw.com                               Facsimile: 213.229.7520
23   bens@hbsslaw.com
24                                                    Attorneys for Defendant Apple Inc.
     Interim Class Counsel for the
     Developer Plaintiffs
25
     [Additional counsel appear on signature pages]
26

27

28
          Case 4:20-cv-05640-YGR Document 186 Filed 12/14/20 Page 2 of 9


 1                             UNITED STATES DISTRICT COURT

 2                        NORTHERN DISTRICT OF CALIFORNIA

 3                                   OAKLAND DIVISION

 4
      EPIC GAMES, INC.,                              Case No. 4:20-cv-05640-YGR
 5
                    Plaintiff, Counter-defendant,
 6

 7                        v.
 8

 9    APPLE INC.,

10                  Defendant, Counterclaimant.

11
      IN RE APPLE IPHONE ANTITRUST
12    LITIGATION                                     Case No. 4:11-cv-06714-YGR

13

14

15
      DONALD R. CAMERON, et al.,
16                                                   Case No. 4:19-cv-03074-YGR
17                                     Plaintiffs,
18
                                                     JOINT STIPULATION AND
                          v.                         [PROPOSED] ORDER RE:
19
                                                     VALIDATION PROTOCOL
20
      APPLE INC.,                                    Judge: Hon. Yvonne Gonzalez Rogers;
21                                                          Hon. Thomas S. Hixson

22                                    Defendant.

23

24

25

26

27

28
                                           -1-
       JOINT STIPULATION AND [PROPOSED] ORDER RE: VALIDATION PROTOCOL
     CASE NOs. 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH; 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 186 Filed 12/14/20 Page 3 of 9


 1          Plaintiff Epic Games, Inc. (“Epic”), the Developer Plaintiffs, the Consumer Plaintiffs

 2   and Defendant Apple Inc. (“Apple”) (collectively, “the Parties,” and individually, a “Party”)

 3   submit the following protocol to govern the use and validation of the Parties’ respective

 4   document culling and review efforts.

 5   Validation of Apple’s TAR Process

 6      1. Apple is using Technology Assisted Review (“TAR”) to select the documents that will

 7          be subject to human review or produced without human review. The steps described in

 8          the following paragraphs 2 through 7 shall be completed separately for the following

 9          document populations (a) and (b): (a) Apple’s total TAR population comprised of (i) the

10          documents collected by Apple for the custodians and time periods identified initially in
11          the class action cases (“Apple’s Class Action Collection”) and (ii) the documents
12          collected by Apple for the custodians added following the filing of the Epic litigation,
13          as well as the documents collected by Apple for additional time periods for certain class
14          action custodians (“Apple’s Epic Collection”); and (b) Apple’s Epic Collection alone.
15      2. At the substantial completion of its TAR process, Apple shall disclose the number of
16          documents to which the TAR process has been applied, the number of documents either
17          reviewed or produced without human review as a result of its TAR process, and the
18          number of documents excluded from human review and production based on its TAR
19          process.

20      3. Apple shall gather: (1) a random sample of 500 documents from those produced or

21          withheld as privileged (the “Reviewed Responsive/Produced Documents”); (2) a

22          random sample of 500 documents from those unproduced documents identified as non-

23          responsive during the course of the review (the “Unproduced Reviewed Nonresponsive

24          Documents”); and (3) a random sample of 500 documents from those unproduced

25          documents that were unreviewed at the time of validation (the “Unreviewed

26          Documents”) (collectively, these samples are the “TAR Validation Samples”).

27

28
                                           -2-
       JOINT STIPULATION AND [PROPOSED] ORDER RE: VALIDATION PROTOCOL
     CASE NOs. 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH; 4:20-cv-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 186 Filed 12/14/20 Page 4 of 9


 1     4. The TAR Validation Samples shall be coded by an SME, i.e., an attorney employee of

 2        outside counsel, who is knowledgeable about the subject matter of the litigation and

 3        assigned to work on the above-captioned cases. For purposes of the SME’s validation

 4        review, the SME will not be provided with any information regarding how any

 5        document in the TAR Validation Samples was initially categorized during the course of

 6        the review.

 7     5. The estimated recall of the review will then be calculated as follows: the total number

 8        of documents produced or withheld as privileged that were correctly identified as

 9        responsive, divided by the sum of: (1) the total number of documents produced or

10        withheld as privileged that were correctly identified as responsive; (2) the number of
11        unproduced reviewed documents incorrectly marked nonresponsive; and (3) the number
12        of unproduced unreviewed but responsive documents. For purposes of the foregoing
13        recall calculation: (1) the total number of documents produced or withheld as privileged
14        that were correctly identified as responsive will be calculated by multiplying the
15        number of documents produced or withheld as privileged by the percentage of the 500
16        Reviewed Responsive/Produced Documents that were responsive (as determined by the
17        SME); (2) the unproduced reviewed documents incorrectly marked nonresponsive will
18        be calculated by multiplying the total number of documents marked as nonresponsive
19        by the percentage of the 500 Unproduced Reviewed Nonresponsive Documents that

20        were incorrectly marked as nonresponsive (as determined by the SME); and (3) the

21        unproduced unreviewed but responsive documents will be calculated by multiplying the

22        total number of unproduced unreviewed documents by the percentage of the 500

23        Unreviewed Documents subsequently coded responsive by the SME.

24     6. In calculating recall, Apple shall not consider in its calculation any set of documents it

25        reasonably expects to constitute 2% or more of documents produced from the universe

26        of documents to which TAR was applied that comprises (a) duplicates or near

27        duplicates of one another; (b) documents automatically generated by the same or similar

28
                                           -3-
       JOINT STIPULATION AND [PROPOSED] ORDER RE: VALIDATION PROTOCOL
     CASE NOs. 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH; 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 186 Filed 12/14/20 Page 5 of 9


 1          source; (c) documents automatically sent from the same or similar sender; or (d) any

 2          other category of documents identified as responsive on a categorical basis.

 3      7. Apple shall provide the other Parties with the recall calculations based on its TAR

 4          Validation Samples. For Apple, a recall rate of 70% (75% with respect to Apple’s Epic

 5          Collection), as confirmed by an SME shall be considered presumptively acceptable, and

 6          if another Party believes that additional documents should be produced after a 70%

 7          recall rate (75% with respect to Apple’s Epic Collection) is achieved and confirmed by

 8          an SME, that Party must make a detailed showing as to how the probative value

 9          outweighs the burden of further document review. If a recall rate of 70% (75% with

10          respect to Apple’s Epic Collection) is not achieved by Apple, Apple shall continue to
11          produce documents until a further validation test adhering to the above requirements
12          confirms that 70% (75% with respect to Apple’s Epic Collection) recall has been
13          achieved, unless otherwise agreed to by the Parties.
14      8. If Apple has previously validated a document production as described above and
15          achieved the designated recall objective, Apple need not repeat validation of that
16          production unless any changed circumstances (such as the additional collection of
17          documents) are mathematically significant enough potentially to cause Apple to fail to
18          reach the designated recall objective with respect to that document production.
19   Validation of Epic’s Linear Review Process

20      9. Epic is using linear review of documents that hit on agreed upon search terms to

21          identify documents responsive to requests for production served on it. At the

22          substantial completion of its linear review process, Epic shall disclose the number of

23          documents that hit on the agreed search terms, the number of documents produced or

24          withheld as privileged, and the number of documents identified as non-responsive

25          during the course of the review.

26      10. Epic shall gather: (1) a random sample of 500 documents from those produced or

27          withheld as privileged (the “Reviewed Responsive/Produced Documents”); and (2) a

28
                                           -4-
       JOINT STIPULATION AND [PROPOSED] ORDER RE: VALIDATION PROTOCOL
     CASE NOs. 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH; 4:20-cv-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 186 Filed 12/14/20 Page 6 of 9


 1        random sample of 500 documents from those unproduced documents identified as non-

 2        responsive during the course of the review (the “Unproduced Reviewed Nonresponsive

 3        Documents”) (collectively, these samples are the “Epic Validation Samples”).

 4     11. The Epic Validation Samples shall be coded by an SME, i.e., an attorney employee of

 5        outside counsel, who is knowledgeable about the subject matter of the litigation and

 6        assigned to work on the above-captioned cases. For purposes of the SME’s validation

 7        review, the SME will not be provided with any information regarding how any

 8        document in the Epic Validation Samples was initially categorized during the course of

 9        the review.

10     12. The estimated recall of the review will then be calculated as follows: the total number
11        of documents produced or withheld as privileged that were correctly identified as
12        responsive, divided by the sum of: (1) the total number of documents produced or
13        withheld as privileged that were correctly identified as responsive; and (2) the number
14        of unproduced reviewed documents incorrectly marked nonresponsive. For purposes of
15        the foregoing recall calculation: (1) the total number of documents produced or
16        withheld as privileged that were correctly identified as responsive will be calculated by
17        multiplying the number of documents produced or withheld as privileged by the
18        percentage of the 500 Reviewed Responsive/Produced Documents that were responsive
19        (as determined by the SME); and (2) the unproduced reviewed documents incorrectly

20        marked nonresponsive will be calculated by multiplying the total number of documents

21        marked as nonresponsive by the percentage of the 500 Unproduced Reviewed

22        Nonresponsive Documents that were incorrectly marked as nonresponsive (as

23        determined by the SME).

24     13. In calculating recall, Epic shall not consider in its calculation any set of documents it

25        reasonably expects to constitute 2% or more of documents produced that comprises (a)

26        duplicates or near duplicates of one another; (b) documents automatically generated by

27        the same or similar source; (c) documents automatically sent from the same or similar

28
                                           -5-
       JOINT STIPULATION AND [PROPOSED] ORDER RE: VALIDATION PROTOCOL
     CASE NOs. 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH; 4:20-cv-05640-YGR-TSH
           Case 4:20-cv-05640-YGR Document 186 Filed 12/14/20 Page 7 of 9


 1          sender; or (d) any other category of documents identified as responsive on a categorical

 2          basis.

 3      14. Epic shall provide the other Parties with the recall calculations based on the Epic

 4          Validation Samples. A recall rate of 75% as confirmed by an SME shall be considered

 5          presumptively acceptable, and if another Party believes that additional documents

 6          should be produced after a 75% recall rate is achieved and confirmed by an SME, that

 7          Party must make a detailed showing as to how the probative value outweighs the burden

 8          of further document review. If a recall rate of 75% is not achieved, Epic shall produce

 9          documents until a further validation test adhering to the above requirements confirms

10          that 75% recall has been achieved, unless otherwise agreed to by the Parties.
11   Parties Exempted from Validation

12      15. A Party is not obligated to conduct validation if it has conducted exhaustive linear

13          review of every document in its document collection, which does not exceed 2500

14          documents.

15

16

17   IT IS SO STIPULATED THROUGH COUNSEL OF RECORD.

18

19

20

21

22

23

24

25

26

27

28
                                           -6-
       JOINT STIPULATION AND [PROPOSED] ORDER RE: VALIDATION PROTOCOL
     CASE NOs. 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH; 4:20-cv-05640-YGR-TSH
          Case 4:20-cv-05640-YGR Document 186 Filed 12/14/20 Page 8 of 9


 1   Dated: December 14, 2020           CRAVATH, SWAINE & MOORE LLP
                                          Christine Varney
 2                                        Katherine B. Forrest
                                          Gary A. Bornstein
 3                                        Yonatan Even
                                          Lauren A. Moskowitz
 4                                        M. Brent Byars
 5
                                        Respectfully submitted,
 6
                                        By: /s/ Yonatan Even
 7                                           Yonatan Even
 8                                           Attorneys for Plaintiff Epic Games, Inc.
 9
     Dated: December 14, 2020           WOLF HALDENSTEIN ADLER FREEMAN &
10                                      HERZ LLP
                                          Mark C. Rifkin
11                                        Rachele R. Byrd
                                          Matthew M. Guiney
12                                        Brittany N. DeJong
13
                                        Respectfully submitted,
14
                                        By: /s/ Rachele R. Byrd
15                                           Rachele R. Byrd
16                                           Interim Class Counsel for Consumer
                                             Plaintiffs
17

18   Dated: December 14, 2020           HAGENS BERMAN SOBOL SHAPIRO LLP
                                          Steve W. Berman
19                                        Robert F. Lopez
                                          Shana E. Scarlett
20                                        Benjamin J. Siegel
21
                                        Respectfully submitted,
22
                                        By: /s/ Robert F. Lopez
23                                           Robert F. Lopez
24                                           Interim Class Counsel for Developer
                                             Plaintiffs
25

26

27

28
                                           -7-
       JOINT STIPULATION AND [PROPOSED] ORDER RE: VALIDATION PROTOCOL
     CASE NOs. 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH; 4:20-cv-05640-YGR-TSH
            Case 4:20-cv-05640-YGR Document 186 Filed 12/14/20 Page 9 of 9


 1    Dated: December 14, 2020                     GIBSON, DUNN & CRUTCHER LLP
                                                      Theodore J. Boutrous Jr.
                                                      Richard J. Doren
 2                                                    Daniel G. Swanson
                                                      Mark A. Perry
 3                                                    Veronica S. Lewis
                                                      Cynthia E. Richman
 4                                                    Jay P. Srinivasan
                                                      Ethan D. Dettmer
 5                                                    Eli M. Lazarus
 6
                                                   Respectfully submitted,
 7

 8
                                                   By: /s/ Jay P. Srinivasan
 9                                                      Jay P. Srinivasan

10                                                      Attorneys for Defendant Apple Inc.

11

12   PURSUANT TO STIPULATION, IT IS SO ORDERED.
13

14   DATED: _______________                    ________________________________________
15                                             THE HONORABLE UNITED STATES
                                               MAGISTRATE JUDGE THOMAS S. HIXSON
16

17

18                                     E-FILING ATTESTATION
19                          I, Jay Srinivasan, am the ECF User whose ID and password are being
20   used to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that
21   each of the signatories identified above has concurred in this filing.
22

23
                                                                     /s/ Jay P. Srinivasan
24                                                                  Jay P. Srinivasan

25

26

27

28
                                           -8-
       JOINT STIPULATION AND [PROPOSED] ORDER RE: VALIDATION PROTOCOL
     CASE NOs. 4:11-cv-06714-YGR-TSH; 4:19-cv-03074-YGR-TSH; 4:20-cv-05640-YGR-TSH
